DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.
 
Response to Amendment
Claims 2-6, 8-12, 14-19, 21, and 22 are pending in the application. Claims 2, 6, 8-9, 14-15, 19, 21 and 22 are currently amended. Claims 1, 7, 13, and 20 have been canceled. No new claims are currently added. 

Response to Arguments
With regard to Applicant’s remarks dated June 28, 2022:
Regarding the rejection of claims 2-12 and 14-22 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered. Applicants argue that Mixer in view of Jarvis fails to teach newly added subject matter. Examiner agrees. Therefore, the rejection has been withdrawn. However, new grounds of rejection are made in view of the newly discovered references. 
As to any arguments not specifically addressed, they are the same as those discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-12, 14-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mixter et al. (US 2018/0122378 A1) in view of Park (US 2014/0196075 A1) and in further view of Jarvis et al. (US 2017/0242657 A1).
	As to claim 2, Mixter teaches a method, comprising:
	at a first electronic device [voice-activated device 104], the first electronic device having one or more processors and memory storing instructions for execution by the one or more processors (Fig. 2):
	receiving a voice command from a first user (par. [0124], step 502);
	identifying, using the voice command, the first user [user voice is automatically recognized using voice fingerprints] (par. [0104], [0135]);
	identifying, from a set of candidate devices the first user is logged into [local group] or has previously logged into [device registry in association with the user account] (par. [0052]), using content determined from the voice command, a second electronic device that is distinct from the first electronic device (par. [0125], step 504); and 
	in response to identifying the second electronic device, transmitting instructions to the second electronic device to play media content (par. [0126]-[0127], steps 506, 508).
	Mixter fails to teach determining, based on account information for the second electronic device, that a second user, distinct from the first user, is currently logged into the second electronic device; and in response to identifying the second electronic device and in accordance with a determination that the second user, distinct from the first user, is currently logged into the second electronic device, modifying the account information for the second electronic device to associate the second electronic device with the first user. Also, while Mixter teaches that the system plays requested content (par. [0033]) and the system stores information associated with user in the user domain, including users’ subscriptions (e.g., music streaming service subscriptions, video streaming service subscriptions, newsletter subscriptions) (par. [0103]), Mixter fails to expressly teach that the media content is selected based on the account information. 
	Park is directed to a control method based on user personal account (abstract). In particular, Park teaches determining, based on account information for the second electronic device [service device 200] (Fig. 5), that a second user [user or a terminal 30], distinct from the first user [user of the terminal 40] (Fig. 5), is currently logged into the second electronic device [service device 200 determines that user of the terminal device 30 is currently logged in based on the first user personal account information] (par. [0113]-[0114]); and in response to identifying the second electronic device and in accordance with a determination that the second user, distinct from the first user, is currently logged into the second electronic device, modifying the account information for the second electronic device to associate the second electronic device with the first user [logging out the user of the terminal device 30 and logging in the user of the terminal device 40 based on the second user personal account information] (par. [0114], Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Mixter by determining, based on account information for the second electronic device, that a second user, distinct from the first user, is currently logged into the second electronic device; and in response to identifying the second electronic device and in accordance with a determination that the second user, distinct from the first user, is currently logged into the second electronic device, modifying the account information for the second electronic device to associate the second electronic device with the first user in order to allow another user to control the target device without having the earlier logged in user to perform an additional logout process (par. [0115] in Park).
	Jarvis is directed to receiving a voice command and determining an appropriate action for the media playback system to execute based on user identification (abstract). In particular, Jarvis teaches that the media content is selected based on account information of the identified first user [associating a voice command to a registered user based on user profiles stored in the computing device, where the profile contains information on preferred playlists, preferred audio content, and content access restrictions set on the user (e.g., content restrictions for a child)] (par. [0024], [0154]-[0160]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Mixter in view of Park by having the media content selected based on the account information of the identified first user in order to prevent a child from using a voice command to listen to audio content that is inappropriate for a child (par. [0018] in Jarvis).

	As to claim 3, Mixter teaches that identifying the second electronic device includes determining, from the voice command, one or more characteristics of a target device; and matching the one or more characteristics of the target device against characteristics of the set of candidate devices [determining if the voice command identifies that is an a local group of connected electronic devices] (par. [0019]-[0020], [0125]).

	As to claim 4, Mixter teaches that identifying the second electronic device includes, in accordance with a determination that the one or more characteristics of the target device do not match any devices of the set of candidate devices (par. [0129], step 512), sending a request to search for local devices [searching for a device that satisfies one or more focus session maintenance criteria] (par. [0130]-[0131]).

	As to claim 5, Mixter teaches that the one or more characteristics of the target device include one or more characteristics selected from the group consisting of: a name of the target device, a brand of the target device, and a model of the target device [device name such as “game room TV”] (par. [0125]).

	As to claim 6, Mixter in view of Park teaches after identifying the second electronic device, modifying account information for the second electronic device to disassociate the second user from the second electronic device [logging out the user of the terminal 30 from the service device 200] (par. [0114] in Park).

	As to claim 8, Mixter in view of Park and Jarvis teaches after playback of the media content has finished, updating, without user intervention, the account information for the second electronic device to associate the second electronic device with the second user [logging in and out is performed dynamically based on which user is making a request for control] (par. [0116], [0118] in Park).

	As to claim 9, Mixter teaches after playback of the media content has finished, maintaining the account information for the second electronic device so that the second electronic device remains associated with the first user (par. [0052], [0055], [0056]).

	As to claim 10, Mixter teaches identifying the media content from the voice command (par. [0033], [0153]).

	As to claim 11, Mixter teaches that the voice command identifies, as the media content, a song, album, genre, podcast, or playlist (par. [0020], [0033]).

	As to claim 12, Mixter teaches that the voice command includes one or more keywords that indicate whether the media content is a song, album, genre, podcast, or playlist (par. [0020]).

	As to claim 14, Mixter in view of Park and Jarvis teaches a first electronic device [voice-activated device 104 in Mixter] comprising: one or more processors; and memory storing instructions for execution by the one or more processors (Fig. 2 in Mixter), the instructions for performing the method steps as discussed above with respect to claim 2.

	As to claim 15, Mixter in view of Park and Jarvis teaches a non-transitory computer-readable storage medium storing instructions (par. [0010] in Mixter) which, when executed by a first electronic device that includes one or more processors, cause the first electronic device to perform the method steps as discussed with respect to claim 2 above.

As to claims 16-19, Mixter in view of Park and Jarvis teaches all the elements as discussed per claims 3-6 above.

As to claims 21-22, Mixter in view of Jarvis and Nishikawa teaches all the elements as discussed per claims 8-9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLEG SURVILLO/Primary Examiner, Art Unit 2442